

113 HR 3340 IH: Fannie-Freddie Debt Elimination Act of 2013
U.S. House of Representatives
2013-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3340IN THE HOUSE OF REPRESENTATIVESOctober 24, 2013Mr. Kingston introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require use of amounts repaid to the Secretary of the Treasury by Fannie Mae and Freddie Mac to reduce the national debt.1.Short titleThis Act may be cited as the Fannie-Freddie Debt Elimination Act of 2013.2.Use of Fannie Mae and Freddie Mac repayments to reduce national debt(a)Reduction of national debtAny amounts paid or repaid to the Secretary of the Treasury by the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation in any form, including any dividends paid pursuant to the Amended and Restated Senior Preferred Stock Purchase Agreements, dated September 26, 2008, amended May 6, 2009, further amended December 24, 2009, and further amended August 17, 2012, between the United States Department of the Treasury and the Federal National Mortgage Association, and between such Department and the Federal Home Loan Mortgage Corporation shall be transferred by the Secretary to the special account established by subsection (d) of section 3113 of title 31, United States Code, and shall be used only as provided in such subsection.(b)ProhibitionThe Secretary of the Treasury may not enter into any agreement to further alter, amend, or change any provision of the Amended and Restated Senior Preferred Stock Purchase Agreements referred to in subsection (a) (as amended through August 17, 2012) that relates to dividend payment dates, dividend periods, dividend rates, or dividend amounts.